Case 1:11-cr-00755-JFK Document 488 Filed 06/24/21 Page 1of1

   

June 24, 2021

 

 

BY ECF sesame,
Judge John F, Keenan ay
Senior United States District Judge I rgSne SDN Me |
United States District Court i OOCUELNT hs
Southern District of New York LELE ety TOMICA tiv F HED |
Daniel Patrick Moynihan U.S. Courthouse | DOC #: |
500 Pearl Street meena TE |

New York, NY 10007 \p DATE FILED: et!

 

Re: United States v. Minaya, 11-CR-755
Dear Judge Keenan,

I write to respectfully make one request that I failed to make during yesterday’s
sentencing.

I would respectfully request that the Court include in the judgment issued in this case the
same recommendation to Bureau of Prisons for designation of Minaya that the Court included in
its 2014 judgment, specifically that Minaya “is to be incarcerated in the northeast United States.”
(Dkt. 303 at 3).

The government, through AUSA Jacob Fiddelman, has no objection to this request.

Respectfully,

fides May

Andrew St. Laurent

ce! AUSA Jacob Fiddelman (w/encl.) (by ECF)

app Loa Pte Gp Cel
ok & ocka. a

pee wenden 7, wl aa) f

 

ANDREW ST. LAURENT ANDREW@HS-LAW.COM DIRECT (646) 248-6019

 

HS-LAW.COM MAIN (212) 397-3370 | FAX (212} 202-6206 | 40 WALL STREET, $3RD FLOOR, NEW YORK, NY 10005

 

 
